482 F.2d 946
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.STANDARD HEATING AND COOLING, INC., Respondent.
No. 73-1580.
United States Court of Appeals,Sixth Circuit.
Aug. 28, 1973.

Elliot Moore, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Jack G. Burwell, Fiott & Burwell, Southfield, Mich., for respondent.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.

ORDER

1
Upon the filing by National Labor Relations Board of its application for summary entry of judgment upon the transcript of the record, this Court, on June 28, 1973, issued an order requiring the Respondent to show cause by July 18, 1973, why the Board's application for entry of summary judgment should not be granted, which order was duly served on the Respondent.  No response was made to the order to show cause, and Respondent is in default.


2
It is therefore ordered, adjudged and decreed that the application for summary entry of judgment be granted and that the order of the Board be enforced, and Respondent is ordered to comply therewith.